Poeeexbarger, Presideut,

(concurring):

Nothing in this ease calls upon ns to say the amendment to section 34 of chapter 50 of the Code dispenses with the necessity of the agent’s residence in the county in which service is to be-had, for it is undisputed that the person served in this instance does reside in the county of Taylor. I do not think we ought to go beyond the case made. Hence I do not concur in so much of the opinion and syllabus as announces the proposition that section 38 of chapter 50 of the Code is repealed by the amendment to section 34 of that chapter. My own views on that question are withheld because I do not think it is before this Court now for decision or discussion.